—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered July 6, 1998, convicting defendant, after a jury trial, of two counts of attempted burglary in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 15 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s intent to commit a crime was clearly established by evidence that defendant was observed on the fire escapes of two buildings, opening or attempting to open the windows of several apartments (see, People v Castillo, 47 NY2d 270, 278). There was no noncriminal explanation for defendant’s behavior.
The record fails to support defendant’s claim that the court delegated to a court officer a role in screening prospective jurors who expressed an inability to serve. On the contrary, the record establishes that all such screening was in fact conducted by the court.
The court properly exercised its discretion in sentencing de*436fendant as a persistent felony offender. Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.